FILED
                            NOT FOR PUBLICATION                              JUN 09 2015

                                                                         MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 13-50512

               Plaintiff - Appellee,             D.C. No. 3:13-cr-01573-LAB-1

 v.
                                                 MEMORANDUM*
ROBERTO LOPEZ-GUTIERREZ,

               Defendant - Appellant.


                    Appeal from the United States District Court
                      for the Southern District of California
                     Larry A. Burns, District Judge, Presiding

                             Submitted January 6, 2015**
                                Pasadena, California

Before:        KOZINSKI, WARDLAW and W. FLETCHER, Circuit Judges.

      We use the modified categorical approach to determine the controlled

substance that served as the basis for a defendant’s conviction under California

Health & Safety Code § 11351. United States v. Torre-Jimenez, 771 F.3d 1163,

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
                                                                                page 2
1167 (9th Cir. 2014). It is clear from the complaint and plea colloquy that Lopez-

Gutierrez’s conviction was for possession for sale of heroin, a drug listed in the

Controlled Substances Act. See 21 U.S.C. § 812(c), sched. I(b)(10). Therefore,

Lopez-Gutierrez’s underlying deportation was valid and his conviction for illegal

reentry must be upheld.


      AFFIRMED.